Citation Nr: 9910226	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.      

4.  Whether the initial assignment of a noncompensable (0 
percent) disability rating for bilateral hearing loss was 
proper.  

5.  Whether the initial assignment of a noncompensable 
disability rating for recurrent tonsillitis was proper.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1972 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran's initial notice of 
disagreement addressed the denial of service connection for 
tinnitus.  The RO granted service connection for tinnitus and 
assigned a 10 percent disability rating in a June 1997 rating 
decision.  Therefore, that issue is not currently before the 
Board.  

The veteran has appealed the initial disability ratings 
assigned by the RO for the bilateral hearing loss and 
recurrent tonsillitis.  The Board construes from his 
continued disagreement an implied claim for increased 
disability ratings.  See Fenderson v. West, No. 96-947, slip 
op. 7 (U.S. Ct. Vet. App. January 20, 1999) (an appeal from 
an initial rating is a distinct claim from a claim for an 
increased rating); AB v. Brown, 6 Vet. App. 35, 38 (1993) (on 
a claim for an original or an increased rating, it is 
presumed that the veteran seeks the maximum benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy when less than the maximum available 
benefit is awarded).  This claim for an increased rating has 
not been adjudicated by the agency of original jurisdiction 
and is therefore returned to the RO for the necessary 
development and adjudication.  

The issues of entitlement to service connection for a left 
knee disorder and of the propriety of the initial assignments 
of noncompensable ratings for bilateral hearing loss and 
recurrent tonsillitis are addressed in the remand portion of 
the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the veteran's current sinus disorder and his period of 
military service or some incident thereof.  

3.  There is no competent medical evidence of a nexus between 
whatever right knee disorder the veteran may have and his 
period of active military service or some incident thereof.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a sinus disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).

2.  The veteran's claim of entitlement to service connection 
for a right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to service medical records, the veteran presented 
in September 1972 with various complaints.  Examination 
revealed a red throat and nose and rhinitis.  The diagnosis 
was viral respiratory tract infection.  

The veteran underwent his initial flying examination in 
February 1974.  The examiner recorded no complaints or 
abnormalities with respect to the sinuses.  

A Medical Recommendation for Flying Duty dated in April 1974 
indicated that the veteran was found medically incapacitated 
to fly in April 1974 due to sinusitis.  The veteran gave a 
history of pain above the right eyebrow first noticed when 
scuba diving in October 1973.  He had recurrent injuries to 
the nose and related nasal congestion to the injuries.  He 
had pain during a chamber flight that morning.  Examination 
revealed mild left septal deviation.  A series of sinus X-
rays was normal.  The provisional diagnosis was symptomatic 
right frontal pain on change in pressure.

The report of the consultation referred to the history of 
right frontal area pain with descent during a scuba diving 
course.  He denied any upper respiratory infection.  The 
veteran had had two chamber flights.  His nose always felt 
"a little stopped up" on both sides.  He had no history of 
sinusitis, but he had injured his nose several times.  
Examination of the nose revealed a basal ridge on the right 
that impacted the inferior turbinate.  The left airway was 
narrow.  Sinus X-rays were negative.  The impression was 
mild, recurrent frontal vasosinusitis and right moderate 
deflection of the nasal septum. 

In October 1974, the veteran reported having headaches and a 
history of sinus problems.  There was frontal sinus 
tenderness.  The impression was sinusitis.  He was again 
found medically incapacitated to fly due to frontal 
sinusitis.  

In November 1974, the veteran was diagnosed as having an 
upper respiratory infection.  He was again diagnosed with an 
upper respiratory infection in May 1975. 

In late May 1975, the veteran complained of a cold and 
malaise.  The sinuses were nontender.  The diagnosis was 
viral upper respiratory infection.  He returned a few days 
later in June 1975 with some continued symptoms.  No findings 
regarding the sinuses were noted.  In addition, the veteran 
related experiencing occasional left knee symptoms.  No 
complaints or findings were recorded with respect to the 
right knee.    

The veteran's June 1975 separation examination report 
included the notation that there was no weakness, deformity, 
or limitation of motion of either knee.  On both the 
examination report and the report of medical history, the 
veteran related having experienced intermittent aching pain 
in both knees for the past two years, on the left greater 
than the right.  He related specific symptoms affecting the 
left knee only.  He denied any history of injury.  The 
examiner also noted that the veteran had experienced pain and 
a squeezing sensation in the frontal sinuses during flight 
school.  He had had no sinus pain since completing flight 
school.          

In May 1996, the veteran filed his original disability claim.  
In a July 1996 statement, the veteran indicated that he was 
unable to recall the names of most of the physicians who 
treated him after service.  

The veteran was afforded a series of VA examinations in 
December 1996.  He reported having chronic sinus congestion 
with onset in 1973.  Subjectively, the veteran complained 
chronic sinus congestion, which he treated himself.  He did 
not relate having any left knee complaints.  Examination of 
the knees was essentially normal with full range of motion.  
There was some crepitus bilaterally, left greater than right.  
The external nasal vestibule was within normal limits.  
Cavities were slightly edematous and erythematous 
bilaterally.  There was no deviated septum.  X-rays of the 
knees showed chondrocalcinosis of the right knee, with 
differential diagnosis including CPPD (calcium pyrophosphate 
dihydrate) or hypercalcemic states.  Otherwise, the knees 
were normal.  X-rays of the sinuses showed no evidence of 
sinusitis.  The diagnosis included history of chronic sinus 
congestion with normal X-rays.  No specific diagnosis was 
offered with respect to the right knee.          

In March 1997, the RO denied service connection for a sinus 
disorder and for a disorder of the right knee.  The veteran 
timely appealed the decision.  

In April 1997, the RO received a statement from Gregory V. 
Osetinsky, M.D., an otolaryngologist.  He initially met the 
veteran in January 1997.  His complaints included persistent 
nasal congestion.  Nasal examination revealed hypertrophic 
inferior turbinates and a deviated nasal septum.  These 
conditions were repaired in February 1997 with improvement of 
the nasal airway.  Dr. Osetinsky indicated that chronic 
sinusitis was a problem for the veteran and that it was too 
early to determine whether the sinusitis would improve.  He 
summarized that the veteran had a history of chronic rhinitis 
and sinusitis that was ongoing.  

In his notice of disagreement, the veteran indicated that his 
knee disorder was treated in 1975.  He required knee surgery 
in 1978.  The veteran also asserted that his sinus condition 
began in service.  The condition worsened until he had to 
have a surgical procedure in 1997.   

Medical records from Humana Medfirst Physician Care dated 
from 1992 to 1994 revealed no diagnosis or treatment of sinus 
condition or knee disorder.  There were several visits for 
complaints and treatment related to an upper respiratory 
infection or bronchitis.  

A note dated in March 1996 from Thomas C. Thornberry, M.D., 
indicated that the veteran had a history of cold and cough.  
Examination revealed developing sinusitis with purulent post-
nasal drip.  Dr. Thornberry prescribed Biaxin.    

In his August 1997 substantive appeal, the veteran explained 
that while in service he had to jump down from high distances 
and carry heavy loads.  His knee discomfort had progressively 
worsened since his military service.  His military doctors 
told him that he would have to live with the knee pain.  
Until recently, the veteran did not have decent medical 
insurance or care after his military service.  

In an October 1997 statement, the veteran related that he 
might require additional surgery for his sinus problems.  He 
still had persistent sinus drainage and allergies that 
exacerbated the sinus symptoms.  The veteran also explained 
that, since his original complaints on active duty, his knees 
had worsened with stiffness, a catching sensation, and pain.  

With his statement, the veteran submitted additional medical 
evidence.  In an August 1997 statement, Dr. Osetinsky 
indicated that he again saw the veteran.  A computerized 
tomography (CT) scan of the paranasal sinuses was ordered to 
further evaluate his condition.  The results of the scan were 
not included.  Notes from a VA outpatient evaluation dated in 
August 1997 indicated that the veteran complained of chronic 
sinusitis status post septoplasty and rhinoplasty performed 
in February 1997.  The sinus problems had improved.  The 
veteran did report facial pain, sinus drainage, headaches, 
fever, nasal trauma, and sinus surgery.   

In a January 1998 statement, the veteran explained that at 
separation from service he stated that he developed bilateral 
knee discomfort.  There was no need for treatment at that 
time, but the problems had worsened over time.  His military 
duties required carrying heavy loads and repeatedly jumping 
down from medium heights.  He spent long hours on tile floors 
wearing military shoes that did not alleviate stress on the 
knees.  After service, the veteran did not have the resources 
to seek medical care.  His post-service employment also 
involved long hours of walking on tile floors, which 
contributed to knee problems.  The veteran indicated that no 
knee X-rays were taken at separation from service.    

In January 1998, the veteran underwent a VA otolaryngology 
examination.  Physical examination revealed no tenderness of 
the face to palpation.  The nose was clear bilaterally.  The 
septum was midline.  There was no purulence in the nose.  The 
assessment was history of chronic sinusitis that did not 
currently appear to be causing any limitations of daily 
activities.    

In August 1998, the veteran testified before a member of the 
Board.  He was seen in service for his sinus condition about 
20 times.  Before his discharge, he was hospitalized for a 
sinus disorder.  The veteran experienced "sinus squeezes" 
when he had to fly.  He was sent to a school of aerospace 
medicine at Brook Air National Guard in Texas.  They wanted 
to perform surgery on his sinuses, but the veteran declined 
due to the radical nature of the surgery at that time.  The 
sinus problems never resolved.  He tried to treat it with 
sprays and antihistamines.  After service, the veteran went 
to doctors occasionally, but he was unable to produce any 
records of these visits.  He eventually saw a private 
physician who recommended and performed surgery.  He could 
now breathe through his nose, but he still had sinus 
drainage.  The veteran testified that he did not injure his 
knees in service.  When they started hurting, he went in a 
couple of times.  A little bit of crepitus was found at the 
time.  The veteran was a medic in service.  A physician told 
him "off the record" that the knees would only get worse 
with time.  The veteran continued to have constant knee pain, 
particularly when he worked.  He found that the knees injured 
easily now, and indicated that he had reinjured them twice.  
Although the veteran did occasionally seek medical attention 
after service, he was unable to obtain any records.  Some of 
the physicians were deceased.  He was unable to recall some 
of the doctors' names.  The right knee had never given out, 
it just had pain.  The veteran thought that his duties as a 
medic, such as carrying heavy loads and jumping from high 
places, caused the knee problems.  The veteran stated that he 
had never injured the knees before or during service.  The 
knees just started bothering him while in service.   


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

With respect to the sinus disorder claim, the Board 
acknowledges that private medical evidence shows a diagnosis 
of chronic sinusitis in January 1997.  Service medical 
records reflect sinus problems in service specifically 
associated with changes in pressure, such as while scuba 
diving or flying.  However, there is no medical evidence of a 
nexus between the current disorder and the symptoms recorded 
during the veteran's period of active military service, which 
ended more than 20 years before.  Epps, 126 F.3d at 1468.  
The veteran has related that he continued to have sinus 
problems after service, for which he self-medicated.  Given 
the specific type of sinus problem demonstrated in service, 
an opinion from a competent medical professional is required 
to establish a relationship between generic sinus complaints 
and those shown in service.  However, the veteran is a lay 
person, and his personal opinion regarding such a possible 
relationship is not competent medical evidence required of a 
well grounded claim.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.   

Similarly, the Board finds that the veteran's service 
connection claim for a right knee disorder is not well 
grounded.  The Board presumes the truthfulness of the 
veteran's statements as to the in-service onset of knee pain.  
Robinette, 8 Vet. App. at 77-78; King, 5 Vet. App. at 21.  
However, it is unclear whether there is a current medical 
diagnosis of a right knee disorder.  A claim is not well 
grounded if there is no present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
acknowledges that VA examination X-rays showed 
chondrocalcinosis of the right knee, with differential 
diagnosis including CPPD or hypercalcemic states.  See 
Arnesen v. Brown, 8 Vet. App. 432 (1995) ("CPPD disease" is 
a crystal deposition arthritis that may simulate gout) 
(citing Stedman's Medical Dictionary 493 (26th ed. 1995)).  
However, physical examination was essentially normal and the 
VA examiner did not offer a diagnosis.  Assuming that the 
veteran does have a current right knee disability in the form 
of chondrocalcinosis, there is no competent medical evidence 
of a nexus between that disability and the veteran's period 
of active military service that ended some 20 years before 
the discovery of the disorder.  Epps, 126 F.3d at 1468.  The 
veteran has related that he had right knee symptoms in 
service that he felt were caused by carrying heavy loads, 
jumping, and walking on hard tile floors.  Although the 
veteran is competent to relate the occurrence of right knee 
symptoms during and after service, he is not, as a lay 
person, competent to offer an opinion as to whether the 
chondrocalcinosis is related to those symptoms.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board notes that the veteran was a medic in service and 
is employed as a licensed practical nurse.  However, there is 
no evidence to suggest that he has any particular knowledge 
of orthopedics or otolaryngology such that his opinion could 
be considered competent medical evidence.  See Black v. 
Brown, 10 Vet. App. 279 (1997) (opinion of the veteran's 
wife, a registered nurse, regarding his heart attack was not 
a competent medical opinion as there was no evidence that she 
had special knowledge regarding cardiology or that she 
participated in the veteran's care).   

Thus, under these circumstances, the Board finds that the 
veteran has not submitted a well grounded claim for service 
connection for a sinus disorder or a right knee disorder.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

If the veteran wishes to complete his application for service 
connection for a right knee disorder, he should submit 
competent medical evidence showing that he has a current 
sinus disorder and right knee disability, each of which is in 
some way related to his period of active military service.  
Robinette, 8 Vet. App. at 77-78. 


ORDER

Entitlement to service connection for a sinus disorder is 
denied. 

Entitlement to service connection for a right knee disorder 
is denied. 


REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, No. 96-947, slip op. at 7 (U.S. Ct. Vet. 
App. January 20, 1999).  When assigning an initial rating, 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the present level of disability is of primary 
importance, is not applicable. Id. at 8.  Therefore, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings. Id. at 9.  Finally, when a veteran 
appeals the initial rating assigned for a disability, and the 
RO issues a statement of the case for an increased rating, 
the case must be remanded for the issuance of a proper 
statement of the case. Id. at 17.  On remand, the veteran is 
afforded time in which to perfect the appeal and to address 
specific items in the statement of the case. Id.  

In this case, the veteran appealed the initial noncompensable 
disability rating assigned for recurrent tonsillitis.  
However, it is unclear from the record whether, as required 
by Fenderson, the RO considered the possibility of staged 
ratings and properly apprised the veteran of the laws and 
regulations concerning the appeal of an initially assigned 
disability rating.  

In addition, the Board notes that during the pendency of the 
veteran's claim, VA promulgated new regulations amending the 
rating criteria for respiratory disorders, effective October 
7, 1996.  See 61 Fed. Reg. 46,720 (1996) (codified at 
38 C.F.R. pt. 4).  "[W]here the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to [the veteran] . . . will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  But see Rhodan v. West, No. 96-1080, slip op. at 
3-4 (U.S. Ct. Vet. App. December 1, 1998) (holding that 
amended regulations may not be applied prior to their 
effective date).  

The Board notes that the RO failed to specifically address 
each version of the rating criteria for Diagnostic Code 6516 
in its evaluation of the recurrent tonsillitis.  Before the 
Board may apply rating criteria not considered by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and if not, 
whether the claimant has been prejudiced by being denied 
those opportunities.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

Finally, the veteran seeks service connection for a left knee 
disorder.  A discharge summary from Doctor's Hospital 
indicated that the veteran was hospitalized in September 1978 
with a possible lateral meniscus tear of the left knee.  He 
underwent a diagnostic left knee arthroscopy and an 
arthrotomy of the left knee with lateral meniscectomy.  The 
discharge summary refers the reader to the admitting progress 
note for complete details of the circumstances of admission.  
The claims folder does not contain the admitting progress 
note.  Information that might be contained in this progress 
note may impact the outcome of the veteran's claim and should 
be obtained, if possible.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should issue the veteran and 
his representative a statement of the 
case on the issue of whether the initial 
assignment of a noncompensable disability 
rating for recurrent tonsillitis was 
proper.  The statement of the case for 
the recurrent tonsillitis claim should 
include consideration of both the 
previous and the amended versions of 
38 C.F.R. § 4.97, Diagnostic Code 6516.  
The RO should afford the veteran 60 days 
in which to perfect his appeal of the 
issue and to address any specifics of the 
statement of the case.  

2.  If the veteran perfects his appeal, 
the RO should evaluate any additional 
evidence submitted by the veteran, and 
perform additional development deemed 
necessary.  If required, the RO should 
then readjudicate the veteran's claim of 
entitlement to a disability rating for 
recurrent tonsillitis higher than the 
initially assigned noncompensable rating.  
Notice of any readjudication should be 
given to the veteran and his 
representative.  

3.  After securing any necessary release, 
the RO should attempt to obtain all 
clinical records from Doctor's Hospital 
regarding the September 1978 left knee 
surgery.  Any records secured should be 
associated with the claims folder.

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a left knee disorder.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence if desired. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

